UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1912


JONATHON MOSELEY,

                   Plaintiff - Appellant,

             v.

THE CIRCUIT COURT OF ARLINGTON COUNTY, By its Agent and
Officer, the Honorable Benjamin Kendrick; THE CIRCUIT COURT
OF ARLINGTON COUNTY, By its Agent and Officer, The Honorable
Joanne Alper; THE OFFICE OF CLERK OF THE COURT, (Elected) By
its Agent and Officer, The Honorable Paul Ferguson, Clerk
Possibly as Co-Plaintiff to receive Guidance; COLBY MAY,
Esq. Officer of the Court; DAVID K. HALLER, Esq. Officer of
the Court,

                   Defendants – Appellees,

             and

BRAD WEISS, Esq. Officer of the Court,

                   Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00255-CMH-TRJ)


Submitted:    December 16, 2008              Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jonathon Moseley, Appellant Pro Se. Christy Monolo, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Jonathon    Moseley     appeals       the   district      court’s   order

dismissing     his     complaint      under    42    U.S.C.     § 1983     (2000)     and

related    claims.        We   have    reviewed       the   record      and    find    no

reversible error.         Accordingly, we affirm for the reasons stated

by   the    district     court.        Moseley       v.   The    Circuit      Court    of

Arlington, No. 1:08-cv-00255-CMH-TRJ (E.D. Va. filed July 17,

2008 and entered July 18, 2008).                We deny Moseley’s motion for

summary disposition and dispense with oral argument because the

facts   and    legal     contentions     are    adequately        presented     in    the

materials     before     the   court    and     argument        would   not    aid    the

decisional process.

                                                                               AFFIRMED




                                          3